Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 1 of 7




                              Exhibit 4
Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 2 of 7




                              Exhibit 4
Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 3 of 7




                              Exhibit 4
Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 4 of 7




                              Exhibit 4
Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 5 of 7




                              Exhibit 4
Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 6 of 7




                              Exhibit 4
Case 3:20-cv-00297 Document 1-4 Filed on 09/23/20 in TXSD Page 7 of 7




                              Exhibit 4
